A-rrORNlcY    C.RNRRAI-



                  I
                                 January 9, 1968


        Miss Edna Cisneros                Opinion No;   M-184
        county Attorney
        Willacy County                    Re:   Fees  to be collected in
        Courthouse                              Felony and Misdemeanor
        Raymondville, Texas                     Cases

        Dear Miss Cisneros:

                          Your request for an opinion poses the following
        questions:

                          1.   What fees are peace officers entitled to
                               collect in misdemeanor cases and felony
                               cases?

                          2.   What fees is the District Clerk entitled
                               to collect, in felony cases?

                  Fees allowed the sheriff and other peace officers in
        misdemeanor cases are governed by the provisions of:Article
        53.01, Vernon's Code of Criminal Procedure.   Attorney General's
        Opinions No. C-605 (19661, C-688 (1966), C-596 (1966) .and C-542
         (1965). Article 1029, Vernon's Code of Criminal Procedure,
        applicable to Willacy County, prescribes the fees allowed the
        sheriff and constables in felony cases and Article 1064, Vernon's
        Code of ,Criminal Procedure, as amended by House Bill No. 79
        (Acts 60th Leg., 1967, ch. 743, p. 20101, prescribes the fees
        allowed District and County Clerks in criminal cases. Attorney
        General's Opinion No. M-168 (1967).

                  It was held in Attorney General's Opinion No. M-168
        that House Bill No. 79 (Acts 60th Leg., 1967, ch. 743, p. 2010)
        merely changed the amount of fees payable to District and
        County Clerks in criminal cases and re-affirmed Attorney General's
        Opinion No. W-820  (1960).

                  You are, therefore, advised in answer to your first
        question that fees to be collected by peace officers in misde-
        meanor cases are governed by the provisions of Article 53.01,
        Vernon's Code of Criminal Procedure, and fees in felony cases are
        those prescribed in Article 1029, Vernon's Code of Criminal PrO-
        cedure.  In answer to your second question, you are advised that
        fees allowed the District Clerk are those fees set out in Article
        1064, Vernon's Code of Criminal Procedure.
                                            -880.
Miss Edna Cisneros, page 2, (M-184)


          We are enclosing with this opinion Attorney General's
Opinions No. W-820   (1960), C-542 (1965), C-596 (19661, C-605
(1966), C-6,8,8(1966) and M-168  (1967).

                         SUMMARY

               Fees to be collected by peace officers
          in misdemeanor cases are governed by the pr,o-
          visions of Article 53.01, Vernon's Code of
          Criminal Procedure, and fees in felony cases
          are those prescribed in Article 1029, Vernon's
          Code of Criminal Procedure. Fees allowed the
          District Clerk are those fees set out in
          Article 1064, Vernon'sCode  of Criminal Pro-
          cedure.
      L
                                      truly yours,




                                          General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Robert Owen
Bill Craig
Jo Betsy Lewallen

STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                             -881-